Owen Wilcocks Attourny of Peter Barbe of London Mercht plaint. agt Nathanael Viall Deft for not rendring an acc° of the dispose together with the produce of a parcell of goods amounting unto by Jnvoyce the value of one hundred and nineteen pounds two Shillings and four pence first cost in London betrusted with him sd Viall to Sell and dispose of for the proper accot of said Barbe as shall appeare under the hand of sd Viall with other due damages &c. . . . The Jury . . . found for the plaint. Seventy pounds mony or the Deft to render an accot of the goods committed to his trust within ten dayes to the Satisfaction of the Court & costs of Court